145 Ga. App. 304 (1978)
243 S.E.2d 699
ODOM
v.
LEE.
55304.
Court of Appeals of Georgia.
Argued January 30, 1978.
Decided March 14, 1978.
Hugh F. Newberry, Scott A. Ray, for appellant.
Antonio L. Thomas, for appellee.
SHULMAN, Judge.
Appellee-plaintiff brought a wrongful death action against appellant-landowner for the value of the life of her six-year-old son who drowned in appellant's swimming pool.
We granted this application for interlocutory review to consider the denial of appellant's motion for summary judgment. We reverse.
Affidavits and depositions established that appellee's child lived in the neighborhood and frequently played with appellant's child. On the day of the drowning appellant's family left their home at about noon. Appellee's son was not at or about appellant's house at the time of leaving and had not been seen earlier that day. Appellant's pool was surrounded by a padlocked chain link fence. The pool contained about three feet of murky and dirty rain water, leaves, toys and debris. When the child was discovered drowned about one and one-half hour after appellant's return home, the fence was padlocked.
This case is controlled by our decision in Poston v. Vanderlee, 144 Ga. App. 833 (1978). Accordingly, it was *305 error to deny appellant's motion for summary judgment.
Judgment reversed. Bell, C. J., and Birdsong, J., concur.